45




                       OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS
                                             AUSTIN




        Honorable 0. Kennedy
        Coaut~ Attirno~
        Bee County
        Boorllle, Taxrr

        Dear Sir:




                            Your reomt    rogue
        partment           on the above-rta                   been   reeelrod.
                           Your letter read




                                                    eota   In the tom.
                                                    nom but now Sn Ill
                                                      man, the aon 0r
                                                     slonorr~ Court
                                                  7 ~etltl@EOll
                                                              aa its
                                           work but It lr known by all
                                           all probabllitr I? ho I8 em-
                                          11 on the loune rrohiteot, rho
                                          801) Of the couth judge, to


                                       rrIowr8~ court would lp p r o o la te
                       It Ii”~ou would adtlre thorntiethor under them
                       rIrou8?,moer, It would be a violation of the
                       law to lolglo~ tha lrohlteot rtatrd.   The quer-
                       tion arlror, or oourae, by reason    or the taot
                       thrt tb, ~OUI@ rrohltrot Ir the loa of tb, ooan-
                       tT judge. Your opinion on thr matter would be
                       lpprroiatadrW


meerr   -.....   _~-
Eonorable 0. Kanaady, Tag8 L


           Artlolrr 433 and 433 of the Ponal Code, road a8
r0iiow0:

             nArtIole 433. l?o offloor of this State      or
      any orrioer of any dIotrIot, oounty, olt7, prr-
      011101,oohool dirtriot, or other ~unlolpal oub-
      dlrI8lon Of this State, or any orthor       or ffieua~rr
      of auy State, dlrtrlrt, o o unty,  alty,   lohool
      dl8trlot or lrunlolpal board, or fud&~ooi an7
      court,   oraatod by or under authority Ottanr gaa-
      era1 or opeolal law of this Stats,     o r l4 nomber
      of thr legiolaturo, 8hall appoint, or rota ior,
      or oonflrm the appointment to any ortloe, p081-
      tlon, olerkshlp, employment or duty, of any per-
      aon related within the 88OOtldd8&rO8 b p lfilnitr
      or within th8 third dsgr8e br conoangulnlty to
      the por8on 80 appolntind or 80 rotlag,      or to q
      other 18mb8r Of any ouoh board, the L8gl8latUr8,
      or aourt of whiah 8uoh per8aon 00 lppolntlng or
      totln& MJ b8 a m8ab8r, whoa tho 8alary. f808,
      Or COmprn86tiOn   Of 8ileh   lppOiIlt.88   18 to b8   paid
      ror, direotly  or indirrotly, out oi or from pub-
      lic rutids or f888 of Off108 0r ray kind or oharao-
      t8r WhatOO8Ver."

           .ArtiOlO 433. Tho Inhlbltlono sot forth ln
      this law shall apply to sad laoludo tho Governor,
      Lieutenant COvernor, speaker of tho Eoase of Rep-
      rrsentatlreo, Railroad Coaml88lonero, hrod of do-
      partm*ato 0r th8 State gov8rrwnt. 336~88 and mun-
      bars oi any and all Boards and oourto eotablirhed
      by or uador the luthorltr of any g8arral or 8prolal
      law or tblr Stat8, member ot the bgiolature,
      mayors, oommI88lonor8, reaordero, llderm8n and
      L8Lb8rO Or sohool boards Or inOol’pOrat8d       Oiti88
      and towM, pub110 8OhOol trUlt800,      OffiO8r8    aad
      aember of boards 0r managers 0r the Stat8 Unlror-
      8itr and OS it8 lsr8ral branOha8, and of the rari-
      oua stat0 lduoatloaal lnotltutlono and of th8 va-
      rioas stoto ele8coslparl institutions, and or
      th8 p8nIt8litlari88. This 8nuoeratioa rhal].not
      bs held to lxolud8 from the  operation and dr00t
      oi this law any parron Inoludod within its gen-
      oral prov1810no.a
            Art1010 434 or tho Penal Code prOrid88:
            "KO OrriO8r or othor p8r8oa iaoludrd titkln
       anr prorloion 02' thi8 18W shall appoint or TOtO
                                                                    4;

Hotiorablr 0. K8nnedy, Faga 3



     ror lppolntacnt or lor oon?irmation o? appalnt-
     08nt to any ouoh oifloe, position, Olerkrhip,
     8EplO~Wit   OX’ ht.7   Of   ally   pr8On   rho08   88X’ViCO8
     are to b8 rendrrsd under hi8 dirootlol or ooatrol
     on6 to be paid for, dlreotly or lndireotl~ act of
     lnf ruoh pub110 rtmd8 or ?8e8 0r orrioe, and who
     I3 reht8d     by a??lnIty within the loooad do~rw
     or by ooneangulnlty within the third degree to
     any ruch O??iO8r or person iaolud86 WitbIn any
     prorloion 0r thl8 law, la oon8idoratloh,    ln whole
     or ln part, that such other orfloer or perron has
     thoretorore appointed,    or voted for th8 appOIntn8nt
     or ror the conriru.atlon or th8 appointcent, or
     will thereaiter appoint or vot8 ror th8 appolnt-
     L::ant, or ror th8 conrlrmatlon 0r the appOlntUi8nt
     to My 8uCh OfiIOe, pOrItiOn, Or Clerkehip, 8~-
     ployment or Guty 0r lnr person WhOm808Ter nlatad
     v:ithln tt:esecond d8gr.8 by lrrlnlty or within
     the third dsgreo by ConaangulnIty to 8uoh oirloer
     or other person siaklng 8uah appointnmt.*
            ?XdOr the lbOV8 E8ntlOn8d 8tatUte8   I10 OfthOr O?
th8 State or any municipal eubdirtdion thereof, nor any o?i
iicrr or mmbor o? any State or municipal board, 8hall ap-
point,   or vote ior, or conilnn the appolntaent to any ot-
?loe or employtint, o? any person relatrd wlthln certain
8peOiiied   d8gr888 to him Or to an7 other member Of 8uOh
board, wher8 the oompensation of 8uch parron I8 to be pald
out 0r publla rWId8   or ?8b8   o? OrriO 0r any kind what80-
ef8r.    zvaslon o? n8potlsm by trading and approral o? ao-
oounto or the drawing o? warrants to pay the compensation
or any Inellglble orrioer     or per8on, are al80 daalt with.
Th8 statute provide8 also ?or the puairhnent or any person
who rlolateo any o? Its prorl8iono.
             I? the emplopent  O? the aountr judg8'8 son by
the arohitect who ha8 been 8mploy86 by the Co&missioners1
Court 18 not thr r88ult o? an agreerPrnt, expreae or InplIed,
b8tween raid lrohltect qnd court,    to employ th8 son o? the
oounty    judge, or I? in iaet thOr8 18 no subterfuge to do
indir8otly    what canaot be done dlreotly, therr 18 in no
zloe ti'rlolatlono? the terms o? the above kentloned otat-
uter.     See the case o? Ferguaon v. Kourton I)r8SSCO., 1 S.':'.
(zd) 237, arrlrlwd In 115 S. '5. (Ed) 125.
          However, a8 above Otat8d, the eaploynent O? the
oounty judge's 8on by the arohlteot who ha8 been lsplorrd
br th8 COSll&iSSlOn8r8'
                      CotU'tmumt be ?IW O? any 8Ubt8riUge
Honorable 0. Koaardy, -68   4



to do inndlreotl~what rannot be done dlreotlr    and In th8
abrenoo 0r any agreement, lr p r a sror tiplied, between the
arohlteot and raid OoUrt.
          From th8 fOr8gOing ltatomento, it is lpzarent
that we cannot oatrgorloall~ answer your quootloa, the oor-
root an8wer to whloh dapendr upon thr lotual raoto, and
there we do not know. If the employment is a rubteriuge
a ndan lttemQt to 87ad8 Art10180 432 and 4S3, Pupa, then
It would be un1ariu.land oondemued by Artiale 434, oupra.
I? OthrraI88, It would not b8 Mlatiul.
          Trucltlng that the tor8golng ruii~ an8wer8 your
Inquiry, we ramaln
                                    Your8   very truly




                                               Ardell ~11118ma
                                                     A88iOttMt




                                                                 r-n.,.